Citation Nr: 1302635	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-27 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1966 to June 1968.  He was awarded a Vietnam Service Medal and a Combat Infantryman's Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned a 50 percent rating from April 4, 2008.  A June 2009 rating decision assigned an effective date of March 26, 2008 to the award of service connection for PTSD.  

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected PTSD is shown to more nearly approximate that of deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood, due to due to nightmares, night sweats, intrusive thoughts, anger, irritability, social isolation, hypervigilence, hyperarousal, excessive startle response, decreased concentration, anxiety, and depressed mood.  

2.  For the entire appeal period, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation or own name, has not been demonstrated.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of a 70 percent evaluation but no more, for the service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in May 2008, prior to the initial adjudication of the claim, and in July 2009 and May 2010.  The claim was readjudicated in an August 2012 supplemental statement of the case, curing any defect in the time of the notice.  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).      

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2008, July 2009, and May 2010 letters provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

The Courts have held that were the underlying claim of service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Veteran was provided additional notice for increased rating claims.   

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from January 2009 to 2010 and Social Security Administration records are associated with the claims folder.  There is no identified evidence that needs to be addressed.  

The Veteran underwent adequate VA examinations in 2008 and 2010 to obtain medical evidence as to the severity of the service-connected PTSD.   

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria for rating mental disorders reads as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation  or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

The Court in Mauerhan v. Principi, stated that "when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment."  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Id.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The Board finds that for the entire appeal period, the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411 and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.     

In determining that the Veteran meets the criteria for a 70 percent rating, the service-connected disability picture is shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood due to depression, anxiety, nightmares, night sweats, intrusive thoughts, anger, irritability, social isolation, hypervigilence, hyperarousal, and excessive startle response.  See the June 2008 and the October 2010 VA examination reports, the August 2009 and May 2010 statements by the Veteran's psychologist, the March 2009 private psychiatric evaluation report, and the VA mental health treatment records.  The October 2010 VA examination report indicates that the Veteran's PTSD symptoms included awakening at night, depression, nightmares, occasional night sweats, intrusive thoughts, hypervigilence, and problems with anger and irritability.     

There is evidence that the service-connected PTSD causes deficiencies in work.  A June 2008 VA examination report indicates that the Veteran's GAF score due to the PTSD was 50 which is indicative of serious occupational impairment.  The report indicates that the Veteran had been able to work in the past as a TV studio carpenter.  He reported some problems with his temper but reported that he felt that he was able to work productively and get along with others.  The Veteran reported that he had quit his job as a carpenter when he moved to a new town. He stated that he was searching for work as an independent carpenter.  

The examiner opined that the Veteran was most affected by problems with physiological hyperarousal and attempts to shut down emotionally and psychically numb himself.  The Veteran reported that he had frequent intrusive memories of Vietnam and these thoughts can be disorienting and disorganizing to his thinking  The examiner stated that the Veteran remained chronically angry and he had become increasingly socially withdrawn.  The examiner noted that the Veteran had been able to work productively over the years.  The GAF assigned to the impairment due to the PTSD was 50 which is indicative of serious occupational impairment.  In a March 2008 statement, Dr. A.J., the Veteran's private psychologist, stated that the Veteran undergone occasional treatment between July 1997 to September 2008.  Dr. A.J. stated that the Veteran sought treatment for work stress.  

In an August 2009 statement, the Veteran's VA psychologist stated that the Veteran was beginning to address his longstanding PTSD symptoms and it was the psychologist's opinion that the Veteran was incapable of meaningful employment, although he had been employed for most of his adult life.  The psychologist stated that the Veteran's marital discord due to the PTSD contributed to his difficulty maintaining employment.  

In a March 2009 private psychiatric evaluation, the examining psychologist indicated that the Veteran had an anger management problem; he got angry easily, got irritated, and blew up.  The psychologist stated that the Veteran could not work with supervisors, his interactions with coworkers would probably be stressful, and he could not perform work activities on a consistent basis.  The psychologist indicated that the Veteran could not maintain a regular workplace experience and his psychiatric difficulties would definitely get in the way.  The psychologist indicated that the Veteran would be in trouble in a very short time and his antisocial behaviors would keep him from keeping that job. The psychologist stated that the Veteran would not be able to deal well with the usual stress encountered in a competitive workplace.    

In a May 2010 statement, the Veteran's VA psychologist stated that the Veteran's most pronounced PTSD symptoms were rage at his wife, government, and himself.  The psychologist indicated that the Veteran's rage and mistrust markedly compromised the Veteran's ability to sustain employment and opined that the Veteran was unable to sustain employment since the move.  The GAF score was 45 which is indicative of serious occupational impairment.   

The October 2010 VA examination report indicates that the GAF score for the PTSD was 48 which is indicative of serious occupational impairment.   

There is evidence that the service-connected PTSD causes deficiencies in family relations.  The June 2008 VA examination report indicates that the Veteran reported that he had problems with chronic irritability and has become increasingly isolated over the years.  The examiner opined that the Veteran was most affected by problems with physiological hyperarousal and attempts to shut down emotionally and psychically numb himself.  The examiner stated that the Veteran remained chronically angry and he had become increasingly socially withdrawn.  The examiner assigned a GAF score of 50 to the PTSD which is indicative of serious social impairment.  In a March 2008 statement, Dr. A.J., the Veteran's private psychologist, stated that the Veteran undergone occasional treatment between July 1997 to September 2008 for martial issues.  

In an August 2009 statement, the Veteran's VA psychologist stated that the Veteran had been married for many years and he was experiencing escalating conflict directly related to the PTSD.  The VA psychologist stated that the Veteran's PTSD symptoms included depressed mood with isolative behavior, difficulty forming friendships, anger, and irritable affect.   

A March 2009 private psychiatric evaluation report indicates that the psychologist indicated that the Veteran had an anger management problem and he got angry easily, got irritated, and blew up.  The psychologist stated that the Veteran had difficulty with mood regulation and he could get violent with his wife. 

In a May 2010 statement, the Veteran's VA psychologist stated that the Veteran's most pronounced PTSD symptoms were rage at his wife, government, and himself.  The psychologist stated that the Veteran had marital conflict due to the PTSD.  The GAF score was 45 which is indicative of serious social impairment.   

The October 2010 VA examination report indicates that the Veteran's PTSD symptoms included problems with anger and irritability.  The examiner stated that the Veteran's anger issues have affected his marriage over the years and the Veteran reported that he continued to have feelings of alienation from others.  The GAF score for the PTSD was 48 which is indicative of serious social impairment.   

There is evidence that the service-connected PTSD causes deficiencies in mood.  The June 2008 VA examination report indicates that the Veteran reported that his mood was anxious and moody.  The examiner noted that the Veteran has a slightly anxious mood during the interview.  In a March 2008 statement, Dr. A.J., the Veteran's private psychologist, stated that during sessions, the Veteran frequently recalled his Vietnam experiences and this caused anxiety and depression.  

VA mental health treatment records dated in January 2009 indicate that the Veteran had depressive symptoms.  In an August 2009 statement, the Veteran's VA psychologist stated that the Veteran had depressed mood.  A March 2009 private psychiatric evaluation report indicates that the Veteran had difficulty with mood regulation.  

In a May 2010 statement, the Veteran's VA psychologist stated that the Veteran's PTSD symptoms included depressed mood.  The October 2010 VA examination report indicates that the Veteran's PTSD symptoms included depression.  The Veteran reported that he felt depressed and psychically numb.  

The medical evidence of record indicates that judgment was intact.  However, there is evidence that shows that the Veteran's thinking and concentration were affected by the PTSD symptoms of intrusive thoughts and hyperarousal.  See for instance the June 2008 VA examination report (which indicates that the Veteran's intrusive thoughts can be disorienting and disorganizing) and the March 2009 private evaluation report (which indicates that the Veteran had difficulty concentrating).     

Thus, the Board finds that for the entire period of the appeal, the preponderance of the evidence shows that the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411 with occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood.  Thus, on this record, the service-connected PTSD meets the established criteria for the assignment of a 70 percent rating for the entire period of the appeal.  

The Board finds that, for the entire increased rating period, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411. 38 C.F.R. § 4.130.

There is evidence of impairment of occupational functioning due to the PTSD.  See the June 2008 and October 2010 VA examination reports and the May 2010 statement from the Veteran's psychologist.  

However, total social impairment in addition to total occupational impairment is not demonstrated.  The evidence of record shows that the Veteran is married and had a relationship with his spouse.  While there is evidence of conflict with his spouse and reports of some physical conflict, the Veteran also reported that he had good communication with his spouse in March 2009 and at the time of the October 2010 VA examination he indicated that he continued to live with his wife.  He was socially isolated but he did socialize with his wife's friends and he attended group therapy.  He reported having one or two close friends.  See the June 2008 and the October 2010 VA examination reports, the August 2009 and May 2010 statements by the Veteran's psychologist, the March 2009 private psychiatric evaluation report, and the VA mental health treatment records.  

The weight of the lay and medical evidence does not reveal gross impairment in thought processes or communication.  The June 2008 VA examination noted that intrusive thoughts can be disorienting and disorganizing to his thoughts but the examiner found on mental status examination that abstract reasoning, concentration and long and short term memory were all within normal limits.  The October 2010 VA examination report indicates that abstract reasoning, concentration and long and short term memory were all within normal limits and there was no evidence of a thought disorder, paranoia, loosening of thought process, or delusions or hallucinations.     

The weight of the evidence does not demonstrate that there is a persistent danger of hurting himself or others.  The June 2008 and the October 2010 VA examination reports indicate that there was no evidence of suicidal or homicidal ideation.  The Veteran has reported conflict with his spouse and indicated in March 2009 that he can get violent with his wife at times but he also reported that he had good communication with her.  The October 2010 VA examination noted chronic problems with anger and irritability.  The weight of the evidence however, does not indicate that Veteran has shown a persistent danger of hurting himself or others.  

The weight of the evidence does not demonstrate that the Veteran has been disoriented to time or place or memory loss for names of close relatives, own occupation, or own name.  The June 2008 and October 2010 VA examination reports as well and the March 2009 private examination report indicated that short and long term memory were intact and there was no indication of disorientation to time or place.  

The Board finds that the weight of the evidence demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.  Thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence adequately reflects that symptoms of the Veteran's PTSD, which include nightmares, night sweats, intrusive thoughts, anger, irritability, social isolation, hypervigilence, hyperarousal, excessive startle response, decreased concentration, anxiety, and depressed mood.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442  ; see also 38 C.F.R. § 4.21  (2011).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's acquired psychiatric disorder, and referral for consideration of an extra-schedular evaluation is not warranted.


ORDER

An initial rating of 70 percent, but no more, for the service-connected PTSD is granted for the entire appeal period, subject to the regulations pertinent to the disbursement of monetary funds. 


REMAND

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

There is evidence that the PTSD may cause unemployability.  In an August 2009 statement, the Veteran's VA psychologist stated that the Veteran was beginning to address his longstanding PTSD symptoms and it was the psychologist's opinion that the Veteran was incapable of meaningful employment, although he had been employed for most of his adult life.  The psychologist also stated that the Veteran's marital discord due to the PTSD contributed to his difficulty maintaining employment.  

A March 2009 private psychiatric evaluation report indicates that the psychologist indicated that the Veteran had an anger management problem and he got angry easily, got irritated, and blew up.  The psychologist noted that the Veteran could not work with supervisors, his interactions with coworkers would probably be stressful, and he could not perform work activities on a consistent basis.  The psychologist indicated that the Veteran could not maintain a regular workplace experience and his psychiatric difficulties would definitely get in the way.  The psychologist stated that the Veteran would not be able to deal well with the usual stress encountered in a competitive workplace.    

In a May 2010 statement, the Veteran's VA psychologist stated that the Veteran's most pronounced PTSD symptoms were rage at his wife, government, and himself.  The psychologist indicated that the Veteran's rage and mistrust markedly compromised the Veteran's ability to sustain employment and opined that the Veteran was unable to sustain employment since the move.  

Entitlement to a TDIU has not been adjudicated by the RO, nor developed for appellate consideration at this time.  As such, it must be adjudicated by the RO prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.

2.  Adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disability.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  Only if an appeal is completed as to this matter should the issue be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


